DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: When dissecting the claims, there were two major limitations that stood out in the determination of allowability. Specifically, the limitations describing the orientation of the through hole opening towards one of the side walls and the limitation describing the plurality of engagement recesses provided at intervals in the circumferential direction. The two references the examiner found that fit the limitations of the independent claim were Neary (US 3736811) and Berry (US 20020028141). Neary provides an oblique angle of the through hole in the weight and Berry shows a weight structure that has two separate recesses for weight pieces to be inserted in. Berry also shows recesses spaced in the circumferential direction in order to hold the weights in place (seen in Figure 7). With this structure, the only structure missing from Berry is the oblique angle of the through hole. However, as is described in Berry paragraph 0027, fasteners are intended to be fitted within the grooves 84 at the back surface of the slot in order to hold the weight in place circumferentially. Because of this, modifying the structure such that the fastener extends at an oblique angle and presses up against one of the side walls of the structure would remove this fixing intended for Berry, which is the motivation behind the shape provided. This means that there is no reason why providing the oblique angle into Berry would have been obvious and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892. The examiner has cited references that show various different turbine blade weight and anti-vibration structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164. The examiner can normally be reached Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            

/J. Todd Newton, Esq./            Primary Examiner, Art Unit 3745                                                                                                                                                                                            	2/24/2022